Filed:  October 25, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
		Respondent on Review,
	v.
JOHN H. PEPPARD,
	Petitioner on Review.
(CC 951127; CA A93616; SC S48401)
	On petition for review filed April 18, 2001.*
	David Groom, Oregon Public Defender, and Rebecca Duncan,
Deputy Public Defender, Salem, filed the petition for petitioner
on review.
	No appearance contra.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
Riggs and De Muniz, Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of State v. Fugate,
332 Or 195, 26 P3d 802 (2001).
	*Appeal from Clatsop County Circuit Court, Paula Brownhill, Judge. 172 Or App 311, 18 P3d 488 (2001).
	**Kulongoski, J., resigned June 14, 2001, and did not
participate in the consideration or decision of this case. 
Balmer, J., did not participate in the consideration or decision
of this case.